Citation Nr: 1415181	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  08-29 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to a disability rating in excess of 30 percent for shell fragment wound of the right upper arm with tender scar, muscle group VI, to include entitlement to separate disability ratings for shell fragment wound of the right lower arm with scar, muscle group V, and degenerative joint disease of the right shoulder.

2. Entitlement to a disability rating in excess of 10 percent for median neuropathy of the right hand, to include entitlement to a separate disability rating for ulnar neuropathy of the right hand.


REPRESENTATION

Veteran represented by:	Sean Kendall, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife
ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1965 to July 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In July 2010, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.  

A February 2012 Board decision denied entitlement to an increased disability rating for shell fragment wound of the right upper arm with tender scars, muscle group VI, evaluated at 30 percent disabling, and entitlement to an increased disability rating for median neuropathy of the right hand, claimed as carpal tunnel, evaluated at 10 percent disabling.  Subsequently, the Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a June 2013 Order granting a Joint Motion for Remand, the Veteran's appeal was remanded to the Board.  

Applying the Court's decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board has re-characterized the issues as stated on the title page to encompass all claimed disabilities of the right upper extremity.  The Veteran is not prejudiced by this action as it provides for the broadest possible analysis of claims of entitlement to increased ratings for disabilities of the right arm and right hand.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.

REMAND

As noted above, the Court set aside the Board's February 2012 decision and remanded the Veteran's claims in June 2013.  Specifically, the Court directed that the Board consider whether the Veteran was entitled to a separate disability rating for a shell fragment wound to his right bicep under 38 C.F.R. § 4.73, Diagnostic Code 5305 (2013).  In addition, the Court found the Board had failed to consider entitlement to a separate disability rating for sensory neuropathy of the ulnar nerve under 38 C.F.R. § 4.124a, Diagnostic Code 8516 (2013).  Furthermore, the Court determined that the Board did not provide adequate reasons and bases as to why the Veteran was not entitled to a separate disability rating for his right shoulder.

The record demonstrates that the Veteran last underwent VA examination specifically in connection with the claims on appeal in October 2010.  The Board notes that the Veteran also underwent VA examination for peripheral nerves conditions, muscle injuries, and scars/disfigurement in February 2012 in connection with a separate VA disability benefits claim not on appeal.  However, with consideration of the Court's determinations regarding the Veteran's right shoulder, the Board finds an additional VA examination is warranted to properly evaluate the Veteran's service-connected disabilities.  In addition, the Board finds VA examination is required in light of the conflicting medical evidence with respect to the particular nerves affected as well as the severity of the Veteran's scars.  Further, the record indicates that the Veteran last underwent certain diagnostic tests in September 2005 and X-ray examination in October 2010.  While new examinations are not required simply because of the time that has passed since the last examinations, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95; see also Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to assist includes conducting a thorough and contemporaneous examination of the veteran that takes into account the records of prior examinations and treatment).  In this case, the Board finds the Veteran's statements and the Court's findings are enough to require new VA examinations to properly evaluate the Veteran's service-connected disabilities.

Additionally, as it appears the Veteran receives continuous treatment through the VA, the Board finds the RO should obtain any outstanding VA treatment records dated from October 2011 to the present from the VA Medical Center in Denver, Colorado and any associated outpatient clinics.  

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the record all VA treatment records dated from October 2011 to the present for the Veteran from the VA Medical Center in Denver, Colorado, along with records from all associated outpatient clinics.  All actions to obtain the requested records should be fully documented in the claims file.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

2. Schedule the Veteran for a VA examination to ascertain the nature and severity of his service-connected disabilities of the right upper extremity.  The claims file and a copy of this remand should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, to include any electromyography/nerve conduction studies and X-ray examinations.  The examiner should set forth all symptomatology, including the specific muscle groups affected, any neurologic symptoms, and symptoms related to scars.  The examiner is also asked specifically to address the additional loss of function due to pain, weakness, fatigability, incoordination, or pain on movement for the injury to any muscle group.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

With respect to any scars, the examiner must describe the location and size of the scar, and state whether it is superficial, causes limitation of motion, is unstable, or is painful on examination.  The examiner must also indicate if the scar is hypo- or hyperpigmented, whether the texture is abnormal, and whether the skin is indurated or inflexible.  The examiner must specifically address the Veteran's reports of pain.

The examiner should also specify any nerves affected by the Veteran's service-connected disabilities and their degree of lost or impaired function.  To that end, descriptions of impairment characterized as mild, moderate, and severe would be helpful.  It should also be noted whether or not any nerve involvement is wholly sensory.  

The examiner is also asked to evaluate the current severity of any right shoulder disability related to the Veteran's service-connected disabilities of the right upper extremity.  In this respect, all ranges of motion of the right shoulder, both initial and after repetitive motion, must be stated and compared with the normal ranges of motion.  The examiner should document if the Veteran experiences pain during the range of motion testing, and if so, at what degree the pain begins.  The examiner is also asked specifically to address the additional loss of function due to pain, weakness, fatigability, incoordination, or pain on movement of a joint in the right shoulder per DeLuca.  The examiner should also address whether the clinical examination showed any anklyosis, malunion or nonunion of the humerus, scapula, or clavicle, or shoulder instability or subluxation. Furthermore, the examiner should state whether any pain associated with the right shoulder disability could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flare-ups.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

A complete rationale should be provided for any opinion or conclusion expressed.

3. The Veteran is notified that it is his responsibility to report for VA examinations and to cooperate in the development of the claims and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).

4. After completing this and any other development deemed necessary, re-adjudicate the issues of entitlement to a disability rating in excess of 30 percent for shell fragment wound of the right upper arm with tender scar, muscle group VI, to include entitlement to separate disability ratings for shell fragment wound of the right lower arm with scar, muscle group V, and degenerative joint disease of the right shoulder, and entitlement to a disability rating in excess of 10 percent for median neuropathy of the right hand, to include entitlement to a separate disability rating for ulnar neuropathy of the right hand.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



